Strong, S.—
I am asked by an administrator who has received limited letters for the purpose of suing the Long Island railroad for damages for injuries causing the death of decedent, to authorize a settlement with- the railroad company in the sum of $167.50. The attorney for the administrator joins in the application and very frankly states that he is under regular employment by the railroad company and that no charge is made for legal services. The letter of counsel will be placed on file. The practice of some corporations in immediately after an accident injecting their claim agents and attorneys into the privacy and sanctity of the home of the injured for' the purpose of effecting a quick and advantageous settlement is not to be encouraged. It may be that plaintiff’s case is weak because of contributory negligence or through the lack of witnesses and that a settlement for the amount of funeral expenses is advisable. Where. an application of this nature is made in a death accident case through counsel regularly employed by the *536defendant, irrespective of the question of bona fides, the situation is such that I am unwilling to approve of a settlement without proof of the facts recited. The administrator may appear before me, if he so desires, for the taking of testimony and examination, otherwise the application is denied.
Decreed accordingly.